02-10-450-CV












 
 
 
COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 02-10-00450-CV 
 
 



In re Alcibiades Torne


 


RELATOR



 
 
------------
 
ORIGINAL PROCEEDING
------------
MEMORANDUM OPINION[1]
                                                       ------------
The
court has considered relator’s petition for writ of mandamus and is of the
opinion that relief should be denied. 
Accordingly, relator’s petition for writ of mandamus is denied.
Relator
shall pay all costs of this original proceeding, for which let execution issue.
PER CURIAM
 
 
PANEL: 
LIVINGSTON, C.J.; MEIER and GABRIEL, JJ.
 
DELIVERED: 
December 14, 2010




          [1]See
Tex. R. App. P. 47.4, 52.8(d).